

116 SRES 547 IS: Encouraging the President to use authorities provided by the Defense Production Act of 1950 to scale up the national response to the coronavirus crisis. 
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 547IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Markey (for himself, Mr. Jones, Ms. Warren, Mr. Brown, Mr. Blumenthal, Mrs. Shaheen, Mr. Booker, Mr. Bennet, Ms. Duckworth, Mr. Van Hollen, Mr. Menendez, Mr. Peters, Mr. Carper, and Ms. Smith) submitted the following resolution; which was referred to the Committee on Banking, Housing, and Urban AffairsRESOLUTIONEncouraging the President to use authorities provided by the Defense Production Act of 1950 to scale up the national response to the coronavirus crisis. Whereas more than 3,800 people in the United States have already tested positive for the novel coronavirus across 49 States, the District of Columbia, and 3 territories, with experts believing the number is already much higher;Whereas the Centers for Disease Control and Prevention have projected that between 160,000,000 and 214,000,000 people could be infected by the novel coronavirus in the United States over the course of the pandemic;Whereas the United States health care sector is facing severe shortages of critical supplies for coronavirus testing and treatment, including personal protective equipment for staff and infected patients, N95 respirators, sanitizing materials, ventilators, and test kit supplies;Whereas the Strategic National Stockpile contains only a fraction of the supplies that the Department of Health and Human Services estimates will be necessary to respond to the coronavirus crisis, with the stockpile currently holding less than 0.3 percent of the amount of respirators estimated to be necessary;Whereas the President has the existing authority under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to take immediate action to mobilize United States industry for emergency preparedness activities conducted pursuant to title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et seq.), which has been previously used to respond to public health hazards; andWhereas the President issued a national emergency declaration relating to the novel coronavirus under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) on March 13, 2020: Now, therefore, be itThat the Senate—(1)calls on the President to use existing authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to massively and quickly ramp up production in the United States of medical supplies, including personal protective equipment, needed to respond to the ongoing public health emergency driven by the spread of the novel coronavirus;(2)urges the President to prioritize the use of those authorities to produce and secure additional personal protective equipment, test kit supplies, respirators, ventilators, and sanitizing materials for use within the health care sector in the United States; (3)supports the use of authorities under title I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) to allocate and control the distribution of medical materials needed for testing and treating the novel coronavirus, including by directing suppliers to prioritize and accept government contracts to restock the Strategic National Stockpile where necessary;(4)supports the use of authorities under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) to provide financial incentives to manufacturers and suppliers of critical medical equipment, including loans, loan guarantees, direct purchases, and purchase commitments; and(5)supports the use of authorities under title VII of the Defense Production Act of 1950 (50 U.S.C. 4551 et seq.) to establish voluntary agreements between the Federal Government and private industry that would allow for the temporary coordination of production of necessary and scarce medical supplies. 